DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 3/11/2022.  Claims 1, 3, 4, 7-11, 13, 14, 16-20 are presented for examination.  Independent claims 1, 11, 20 were amended.  Claims 2, 5, 6, 12, 15 were cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with DENNIS M. DARCY on 3/15/2022.

The application has been amended as follows: 

(Currently Amended) Claim 3 The method of claim 1, wherein determining the POI data of the bound POIs based on the association relationship between the roads and the POIs comprises:
determining content information of the bound POIs based on a binding relationship between the roads and the POIs; and/or
determining orientation information of the bound POIs based on a topological relationship between the roads and the POIs.

(Currently Amended) Claim 7 The method of claim 1, wherein determining the scene region of the candidate scene based on the historical positioning information of the map application comprises:
dividing a map region to obtain a grid network with a preset size, and mapping the historical positioning information of the map application to the grid network;
determining a top grid in the grid network based on a mapped number of each grid in the grid network;
obtaining a top POI comprised in the top grid and the one or more candidate roads within a preset range around the top POI; and
determining the scene region of the candidate scene corresponding to the top grid based on the top POI and the one or more candidate roads.

(Currently Amended) Claim 8 The method of claim 1, wherein determining the POI data of the bound POIs of each candidate road in the scene region based on the historical operation data of the map application in the scene region comprises:
determining one or more search POIs of the scene region based on the historical operation data of the map application in the scene region; and
determining data of each search POI with a distance to the candidate road in the scene region less than a distance threshold in the one or more search POIs, to obtain the POI data of the bound POI of the candidate road.

(Currently Amended) Claim 10 The method of claim 1, wherein constructing the association relationship between the roads and the POIs in the map based on the one or more candidate roads and the POI data of the bound POIs of each candidate road comprises:
constructing a binding relationship and/or a topological relationship between the roads and the POIs in the map based on the one or more candidate roads and the POI data of the bound POI of each candidate road.

(Currently Amended) Claim 13 The device of claim 11, wherein the at least one processor is configured to:
determine content information of the bound POIs of based on a binding relationship between the roads and the POIs; and/or
determine orientation information of the bound POIs based on a topological relationship between the roads and the POIs.

(Currently Amended) Claim 16 The device of claim 11, wherein the at least one processor is configured to:
divide a map region to obtain a grid network with a preset size, and map the historical positioning information of the map application to the grid network;
determine a top grid in the grid network based on a mapped number of each grid in the grid network;
obtain a top POI comprised in the top grid and the one or more candidate roads within a preset range around the top POI; and
determine the scene region of the candidate scene corresponding to the top grid based on the top POI and the one or more candidate roads.

(Currently Amended) Claim 17 The device of claim 11, wherein the at least one processor is configured to:
determine one or more search POIs of the scene region based on the historical operation data of the map application in the scene region; and
determine data of a search POI with a distance to the candidate road in the scene region less than a distance threshold in the one or more search POIs, to obtain the POI data of the bound POIs of the candidate road.

(Currently Amended) Claim 19 The device of claim 11, wherein the at least one processor is configured to:
construct a binding relationship and/or a topological relationship between the roads and the POIs in the map based on the one or more candidate roads and the POI data of the bound POIs of each candidate road.

Allowable Subject Matter


Claims 1, 3, 4, 7-11, 13, 14, 16-20, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please refer to the Applicant’s remarks filed on 3/11/2022  Accordingly, the limitations of claims 1, 3, 4, 7-11, 13, 14, 16-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612